In an action to recover damages for personal injuries alleged to have been caused by the negligence of the third-party plaintiff in the operation of an automobile, the third-party defendant, Merit Motors, appeals from an order of the Supreme Court, Westchester County, dated October 21, 1959, denying its motion to dismiss the third-party complaint as against it for insufficiency. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, NIpWpIO and Christ, JJ., concur.